Citation Nr: 0216001	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  97-03 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma 
of the left cheek, to include as a result of exposure to 
Agent Orange.

2. Entitlement to service connection for a lung disability 
characterized as chronic obstructive pulmonary disease, to 
include as a result of exposure to Agent Orange.

3. Entitlement to service connection for liver disease, to 
include as a result of exposure to Agent Orange.

4. Entitlement to service connection for a sinus disability, 
to include as a result of exposure to Agent Orange.

(The issue of entitlement to service connection for a lower 
back disability, status post lumbar fusion, will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the initial rating decision the RO also denied entitlement 
to service connection for a prostate disability, which the 
veteran appealed.  However, during his August 2000 video 
Board hearing, he withdrew that issue from appellate status.  
Similarly, while the veteran appealed the RO's initial denial 
of entitlement to a nonservice-connected pension, that claim 
was later granted.  The veteran filed a notice of 
disagreement regarding assignment of the effective date and 
that matter was the subject of a March 2000 Statement of the 
Case.  There has been no substantive appeal received on that 
issue.  Therefore, the issues discussed are limited to those 
listed on the first page of this decision.

The Board notes that the veteran testified before the 
undersigned member of the Board at a hearing on August 21, 
2000.  A transcript of that hearing has been associated with 
the record on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a lower back 
disability status post lumbar fusion pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2. Basal cell carcinoma was not present during the veteran's 
active service, and is not otherwise related to service 
including exposure to Agent Orange.

3. A lung disability characterized as chronic obstructive 
pulmonary disease was not present during the veteran's 
active service, and is not otherwise related to service 
including as a result of exposure to Agent Orange.

4. Liver disease was not present during the veteran's active 
service, and is not otherwise related to service including 
as a result of exposure to Agent Orange.

5. A sinus disability was not present during the veteran's 
active service, and is not otherwise related to service 
including as a result of exposure to Agent Orange.



CONCLUSIONS OF LAW

1. Basal cell carcinoma was not incurred or aggravated in 
active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002). 

2. A lung disability characterized as chronic obstructive 
pulmonary disease, was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

3. Liver disease was not incurred or aggravated in service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

4. A sinus disability was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
the VA's duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159(b)).  The veteran has been notified in the 
November 1996 and November 1997 rating decisions, the January 
1997 Statement of the Case (SOC), and the November 1997, 
December 1997, and February 2002 Supplemental Statements of 
the Case (SSOC) of what would be necessary, evidentiary wise, 
to grant the veteran's claims.  The notices sent to the 
veteran discussed the available evidence and informed him 
that service connection for basal cell carcinoma, a lung 
disability, liver disease, and a sinus disability was being 
denied because there was no medical evidence linking those 
conditions to service, and they were not disabilities subject 
to presumptive service connection on the basis of exposure to 
Agent Orange.  The Board concludes that the veteran was 
adequately informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159(c)).  In 
this regard the veteran was sent a letter dated in October 
2001 that informed him of what evidence was needed to be 
gathered by the veteran and what evidence needed to be 
gathered by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran responded to the October 2001 letter with a statement 
received in November 2001 indicating that VA had all the 
evidence necessary to adjudicate his claims.  The veteran did 
not submit any additional information.  The RO gathered the 
veteran's service medical records and VA outpatient treatment 
records.  The veteran was provided VA examinations for his 
disabilities in September 1997.  The veteran has not 
indicated that there is other evidence available.  Thus the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining evidence regarding the claimed 
disabilities.  In fact, it appears that all such relevant 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Additionally, the veteran served in the Republic of Vietnam.  
Such service qualifies the veteran for consideration of this 
claim under the presumptive service connection principles 
governing herbicide exposure.  The law regarding presumptive 
service connection based on exposure to herbicides has 
recently been amended in veterans' favor.  If a veteran 
served on active duty in the Republic of Vietnam during the 
Vietnam era, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicides.  38 U.S.C.A. § 1116(f).  
This is a substantive change from the law as described in the 
case of McCartt v. West, 12 Vet. App. 164 (1999).  In the 
McCartt case, the U.S. Court of Appeals for Veterans Claims 
pointed out that the wording in both the statutory and 
regulatory provisions then in effect mandated that the 
presumption of exposure to herbicides applies only to those 
who both served in Vietnam and developed a specified disease.  
McCartt v. West, 12 Vet. App. 164 (1999).  Since the new law 
is more favorable to the veteran and was changed while his 
claim was still pending, it should be considered when 
readjudicating the claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where law or regulation is amended 
while a case is pending, the version most favorable to the 
veteran will apply).

To grant direct service connection, it is required that the 
evidence show the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Basal cell carcinoma

The veteran's service medical records do not show that he was 
treated for basal cell carcinoma while in service.  A May 
1996 examination report indicates a diagnosis of basal cell 
carcinoma of the face, but there was no etiology noted and no 
link to service indicated.  The veteran testified before a 
hearing officer in August 1997 that his basal cell carcinoma 
began in about 1990 or 1991.  The veteran left service in 
1970.  The veteran testified that no doctor has ever told him 
that his basal cell carcinoma is linked to service.  A 
September 1997 VA examination revealed that the veteran basal 
cell carcinoma of the cheek was treated in 1996 and again in 
1997.  The examiner noted a history of blistering sunburns in 
service, but there was no other indication of any link to 
service.  In August 2000 the veteran testified at a video 
Board hearing.  The veteran testified that he experienced 
multiple sunburns with peeling skin while in Vietnam, but 
that he did not seek any medical treatment for those burns.  
He testified that his skin cancer first began in 1994 or 
1996, approximately 24 to 26 years after leaving service.  
The veteran stated that no doctor had ever told him that his 
skin cancer was due to his service in Vietnam.  VA outpatient 
treatment notes dated from January 1997 to January 2002 
indicate treatment for a variety of disabilities and notes 
indicating the veteran's history of skin cancer but there is 
no indication in the treatment notes of a link to service.  
The records from the Social Security Administration (SSA) 
also do not indicate any link between the veteran's service 
and his basal cell carcinoma.

There is no medical evidence establishing a link between the 
veteran's service and his basal cell carcinoma.  The 
veteran's service medical records are negative for any 
mention of skin cancer.  The post-service VA examination and 
VA treatment notes do not indicate any link between service 
and basal cell carcinoma.  The veteran has stated his belief 
that there is a relationship, and the Board does not doubt 
the credibility of these statements, however, lay persons are 
not competent to offer medical opinions as to the diagnosis 
or etiology of disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran has testified that no doctor has 
ever told him that there is a link between his cancer and his 
military service.  Additionally, somewhere between 20 and 26 
years passed after service before the veteran was first 
diagnosed with basal cell carcinoma.

The Board finds that the most probative evidence does not 
establish a link between the veteran's basal cell carcinoma 
and his military service.  Therefore, direct service 
connection is not warranted for this disability.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


B.  A lung disability characterized as chronic obstructive 
pulmonary disease

The veteran's service medical records are negative for 
treatment or diagnosis of chronic obstructive pulmonary 
disease (COPD).  The veteran was treated for bronchitis in 
December 1969 in service.  An X-ray taken in April 1996 
revealed hyperexpansion of the lungs possibly representing 
COPD.  There was no evidence of active cardiopulmonary 
disease.  The veteran testified in August 1997 that he began 
suffering shortness of breath and chest pain about 1991 or 
so.  The VA examinations in September 1997 did not indicate 
any diagnosis regarding his lungs or any diagnosis of COPD.  
The veteran was diagnosed with gastroesophageal reflux 
disease.  VA treatment notes dated from January 1997 to 
January 2002 indicate that the veteran was treated for COPD.  
The treatment notes also indicate the veteran's history of 
smoking.  There is no indication in the treatment notes 
linking the veteran's COPD to his military service.  The SSA 
records also do not indicate any such link.

There is no medical evidence establishing a link between the 
veteran's service and his lung disability characterized as 
COPD.  The veteran's service medical records are negative for 
any mention of COPD although there is an indication of 
bronchitis.  The veteran testified that his shortness of 
breath and chest pain began around 1991 more than 20 years 
after he left service..  The post-service VA examination and 
VA treatment notes do not indicate any link between service 
and COPD or any other lung disability.  The veteran has 
stated his belief that there is a relationship, and the Board 
does not doubt the credibility of these statements, however, 
lay persons are not competent to offer medical opinions as to 
the diagnosis or etiology of disease.  Espiritu, 2 Vet. App. 
492.  The veteran has testified that no doctor has ever told 
him that there is a link between his COPD and his military 
service.  Additionally, the veteran has a long history of 
smoking and somewhere around 20 years passed after service 
before the veteran first began to notice symptoms of 
shortness of breath and chest pain.

The Board finds that the most probative evidence does not 
establish a link between the veteran's COPD and his military 
service.  Therefore, direct service connection is not 
warranted for this disability.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

C. Liver disease

The veteran's service medical records are negative for any 
diagnosis of or treatment for liver disease.  A May 1996 
examination noted a liver problem and attributed it to 
alcohol abuse. A VA outpatient treatment note date in 
September 1996 also indicates a liver problem and links it to 
alcohol.  The veteran stated at his hearing in August 1997 
that his liver problems began in about 1991.  The September 
VA examination report indicated that the veteran had a 
history of high liver function tests with high GTP and 
slightly high SGPT probably secondary to alcoholic hepatitis.  
The veteran testified in August 2000 that he has been 
diagnosed with a liver condition.  The outpatient treatment 
notes dated from January 1997 to January 2002 indicate 
ongoing treatment for liver disease with ongoing alcohol use.  
The SSA records do not indicate any link between the 
veteran's service and his liver disease.

There is no medical evidence establishing a link between the 
veteran's service and his liver disease.  The veteran's 
service medical records are negative for any mention of liver 
disease.  The veteran testified that his liver disease began 
around 1991 more than 20 years after he left service..  The 
post-service VA examination and VA treatment notes do not 
indicate any link between service and liver disease.  In 
fact, the medical records indicate a link between the liver 
disease and alcohol use.  The veteran has stated his belief 
that there is a relationship, and the Board does not doubt 
the credibility of these statements, however, lay persons are 
not competent to offer medical opinions as to the diagnosis 
or etiology of disease.  Espiritu, 2 Vet. App. 492.

The Board finds that the most probative evidence does not 
establish a link between the veteran's liver disease and his 
military service.  Therefore, direct service connection is 
not warranted for this disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

D.  Sinus disability

The veteran's service medical records are negative for any 
treatment for or diagnosis of a sinus disability.  The 
veteran testified in August 1997 that he was suffering from 
nasal swelling, and dripping.  The September 1997 VA 
examination indicated that the veteran was complaining of 
pressure over his forehead which had been occurring 
intermittently over the past 4 or 5 years.  The veteran also 
complained of postnasal dripping which was worse in the 
mornings with significant gagging and nausea.  The examiner 
noted that the right nasal cavity was significantly narrowed 
secondary to right inferior turbinate hypertrophy.  The 
septum is mildly deviated to the right anteriorly.  There is 
a spur along the maxillary crest.  The paranasal sinus X-rays 
were normal.  The examiner diagnosed the veteran with 
vasomotor type rhinitis which could be aggravated by the 
veteran's smoking.  The examiner indicated that the veteran's 
sinus problems were not likely to be related to allergies, 
and the veteran did not have an active sinus infection or 
problems with sinusitis.  The veteran testified in August 
2000 that he had colds and other nasal problems while in 
service.  The VA outpatient treatment notes and the SSA 
records do not indicate any link between the veteran's 
service and a current sinus disability.

There is no medical evidence establishing a link between the 
veteran's service and any sinus disability.  The veteran's 
service medical records are negative for any mention of a 
sinus disability other than the occasional cold.  The veteran 
told the VA examiner in 1997 that his current sinus 
disability began in 1992 or 1993.  The post-service VA 
examination and VA treatment notes do not indicate any link 
between service and a sinus disability.  In fact, the VA 
examiner in September 1997 suggested a link to the veteran's 
smoking.  The veteran has stated his belief that there is a 
relationship, and the Board does not doubt the credibility of 
these statements, however, lay persons are not competent to 
offer medical opinions as to the diagnosis or etiology of 
disease.  Espiritu, 2 Vet. App. 492.

The Board finds that the most probative evidence does not 
establish a link between the veteran's sinus disability and 
his military service.  Therefore, direct service connection 
is not warranted for this disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

III.  Service connection for basal cell carcinoma, a lung 
disability, liver disease, and a sinus disability as a result 
of exposure to Agent Orange

The veteran has also claimed that his basal cell carcinoma, 
his lung disability, his liver disease, and his sinus 
disability should be presumed service-connected as a result 
of exposure to Agent Orange while in the Republic of Vietnam.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).  The regulations 
do not provide for presumptive service connection for basal 
cell carcinoma, a lung disability characterized as COPD, 
liver disease, or a sinus disability, and therefore, 
presumptive service connection is not warranted for these 
conditions.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307, 3.309 
(2001).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for basal cell 
carcinoma, a lung disability, liver disease, or a sinus 
disability, by presenting evidence which shows that it is as 
likely as not that the disability was caused by inservice 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v Derwinski, 1 Vet. App. 49 (1990).  
However, the veteran has presented to competent medical 
evidence causally linking any of his claimed disabilities to 
exposure to Agent Orange in service.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the basal cell carcinoma, lung disability, 
liver disease, or a sinus disability are related to Agent 
Orange exposure, the Board finds that the clear preponderance 
of competent evidence is against a finding that service 
connection is warranted for these disabilities.



ORDER

Entitlement to service connection for basal cell carcinoma is 
denied.

Entitlement to service connection for a lung disability, 
characterized as COPD, is denied.

Entitlement to service connection for liver disease is 
denied.

Entitlement to service connection for a sinus disability is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

